SIXTH DIVISION
                                                   December 1, 2006

No. 1-04-1079

MATTHEW SHAHEEN,                        )      Appeal from the
                                        )      Circuit Court of
          Plaintiff-Appellee,           )      Cook County
                                        )
     v.                                 )
                                        )
ADVANTAGE MOVING AND STORAGE, INC., and )
WILLIAM T. URBAN,                       )      Honorable
                                        )      Martin S. Agran,
          Defendants-Appellants.        )      Judge Presiding


     JUSTICE McNULTY delivered the opinion of the court:

     A moving van struck Matthew Shaheen as he crossed a street.

Shaheen sued the van's owner and its driver.   A jury found all

parties negligent and assessed damages.   The trial court entered

judgment in favor of Shaheen on the verdict, with the award

reduced due to the finding of contributory negligence.

     On appeal defendants argue that the trial court should have

entered judgment in their favor notwithstanding the verdict or

the court should have reduced the damages awarded.   Defendants

also argue that the court committed several errors warranting a

new trial.   We publish this as an opinion to discuss defendants'

argument that the court should not have permitted plaintiff to

rehabilitate his doctor with evidence that the attorney for

defendants had consulted with that doctor in other cases.   Other

issues include the propriety of jury instructions and the

sanctions imposed for a discovery violation, the admissibility of

expert testimony projecting plaintiff's potential earnings, and
1-04-1079

improper remarks in closing argument.      We find no grounds for

disturbing the judgment.

                             BACKGROUND

     Around 8 p.m. on October 27, 2000, Shaheen and his friend

Eric Johnston walked north on the west side of Wabash Avenue in

Chicago.    William Urban, working for Advantage Moving & Storage,

drove west on Huron Street in the lane closer to the north side

of the street, coming to a stop sign at Wabash Avenue.      The van

hit Shaheen near the intersection.      A moment before impact

Johnston yelled to Shaheen and Urban's passenger yelled to Urban,

but both warnings came too late.    The impact fractured bones in

Shaheen's leg, pelvis and back.

     Shaheen returned to work about seven weeks after the

accident.   He reduced his schedule to six hours a day, on his

doctor's advice.   In 1999, the year before the accident, Shaheen

earned $56,682 from his work as an attorney.      For 2001 Shaheen

reported earnings, mostly from the same employer, of just under

$60,000.

     In December 2000 Shaheen sued Advantage and Urban for

negligence.   Defendants took the deposition of Dr. Samuel Chmell,

one of plaintiff's treating physicians, in November 2002.        At

that point Dr. Chmell had not seen plaintiff since September

2001.   Dr. Chmell testified that he had no opinion "as to whether


                                  -2-
1-04-1079

[plaintiff] will require or not require surgery for what is his

now healed *** fracture" of the hip joint.    Dr. Chmell added that

he had recommended further tests, including a CAT scan of the

pelvis and back, but as of the deposition, he had no additional

data, and no indication plaintiff had undergone the recommended

tests.

     According to Dr. Chmell, the hip fracture increased the risk

plaintiff would develop arthritis at that joint.    Dr. Chmell

agreed that "any other opinions regarding arthritis would be

speculative unless [he] had more information."    He testified that

the accident permanently injured plaintiff's back.    In Dr.

Chmell's opinion plaintiff would continue to experience pain and

stiffness in his back, and he would continue to have difficulty

walking.    The back problems would require regular medical

treatment.

     On July 17, 2003, plaintiff served on defendants amended

answers to defendants' interrogatories concerning the testimony

plaintiff expected to elicit at trial.    Plaintiff said that Dr.

Chmell would testify concerning the permanence of the injuries

and the need for future medical care, including the possible need

for surgery.    Plaintiff added that Dr. Chmell's testimony would

accord with his deposition, along with "his medical records, the

medical records of other medical providers, radiological films


                                 -3-
1-04-1079

and his report dated June 28, 2003."    Defendants obtained Dr.

Chmell's complete medical reports a few weeks later.    The records

showed that Dr. Chmell examined plaintiff in May 2003.

Defendants sought no further discovery concerning the May

examination.

     The parties took Dr. Chmell's evidence deposition, for use

at trial, on September 16, 2003, two months after plaintiff

amended his answers to interrogatories.    Dr. Chmell described his

examinations of plaintiff just as he described them in the

discovery deposition.   Plaintiff's attorney showed Dr. Chmell a

CAT scan of plaintiff's pelvis.    Defendants objected that

plaintiff failed to disclose any opinions related to the CAT

scan.   Dr. Chmell interpreted the CAT scan.

     Defendants objected to all testimony related to the May

examination.   Dr. Chmell testified that in that examination he

found plaintiff still suffering from low back pain and leg pain,

especially when he attempted repair work on the apartment

buildings he managed.   In Dr. Chmell's opinion the accident in

2000 caused the continuing difficulties.    Dr. Chmell testified

about the permanent injuries and the likely degeneration of

plaintiff's back.   He believed that the hip might degenerate so

far as to need surgery.   Defendants objected that the testimony

concerning hip surgery conflicted with testimony from the


                                  -4-
1-04-1079

discovery deposition.

     On cross-examination Dr. Chmell admitted that he earned

about 10% of his income from evaluating patients in preparation

for trials.      He intended to bill plaintiff's attorneys for his

time spent on the case.

     Plaintiff's attorneys on redirect asked Dr. Chmell further

questions about his forensic work:

            "Q.    *** [H]ave you had occasion in the past to be

     retained by the defense firm, by the attorneys within

     the defense firm in this case?

            A.    Yes.

                                  * * *

            Q.    Is the amount that you charge, Dr. Chmell, the

     $500 an hour the same amount that you charged the

     defense firm in this case when you gave your discovery

     deposition?

            A.    Yes."

     Before trial defendants sought rulings on the objections

raised at the evidence deposition.        The trial court struck the

testimony related to the CAT scan and all allusions to the

possibility of hip surgery.      In regard to the testimony about the

May examination, the court asked defense counsel:

            "THE COURT:    *** And then you subpoenaed all the


                                   -5-
1-04-1079

     [medical] records.     When did you receive those records?

            MR. HAYNES [Defense counsel]:     Probably within ***

     two to three weeks after we did it.

            THE COURT:    So what did you do between that time

     and today's date *** -- did you go into court and ask

     to either have it barred or supplement the record?

            MR. HAYNES:    We didn't ***.   I mean, how many

     times do we have to keep doing this?"

     The court considered defendants' diligence and surprise,

plaintiff's good faith, and the prejudicial effect of the

testimony.    The court said:

     "[T]rial was set for September 16, so it's not like

     this was filed and you got a couple of days till

     trial's going.

            *** I mean, you sat on it ***.     *** [Y]ou could

     have at that time gone in and asked that this testimony

     be barred and *** that the discovery date be enforced

     or that would have given you sufficient time in order

     to *** take supplementary discovery ***.

                                  * * *

            *** [I]t's not really a surprise because it's two

     months ago that this occurred ***.       *** [T]here was

     plenty of time to act ***.


                                   -6-
1-04-1079

                                * * *

            *** [Y]ou had an opportunity to address this long

     before today's date, and *** going over the factors, I

     don't think they weigh in your favor.    As such, this

     particular motion will be denied."

     The court also overruled the objection to Dr. Chmell's

testimony that he worked for defendants' attorneys in other

cases.

     At trial plaintiff's psychiatrist testified that plaintiff

suffered from post-concussive syndrome.    The psychiatrist

explained that in the accident plaintiff suffered a traumatic

brain injury that caused him ongoing anxiety, headaches, nausea

and fatigue.   Plaintiff had difficulty with memory and

concentration, and he did not fall asleep easily.    The

psychiatrist treated plaintiff's symptoms with several

medications.   In the psychiatrist's opinion the post-concussive

syndrome would continue to affect plaintiff permanently.

     Plaintiff's psychologist confirmed that plaintiff had

suffered a mild traumatic brain injury that caused "reduced

mental sharpness, less ability to focus attention and sustain

attention, reduced ability to keep track of many things at one

time, [and] reduced speed of problem solving."    Plaintiff also

stopped bicycling and canoeing due to the pain.


                                 -7-
1-04-1079

     Several of plaintiff's friends testified about changes in

his personality following the accident.    He became insecure,

inflexible and anxious, getting flustered easily.    He changed

from an engaging, outgoing person to a reticent, quiet person who

no longer attempted much intelligent conversation.

     An accountant who wrote articles on estimating work life

expectancy testified that before the accident plaintiff had a

work life expectancy of 27.7 years.   The current disabilities

reduced plaintiff's work life expectancy to 24.2 years.

     Dr. Anthony Gamboa, a vocational counselor, testified that

he assessed plaintiff's work disability.    Dr. Gamboa relied on

plaintiff's age, education, work history and earnings history,

along with his interview of plaintiff, to reach the conclusion

that plaintiff suffered from a nonsevere work disability that

reduced his organizational skills, memory, and problem-solving

ability, while leaving plaintiff more fatigued.    Using government

data for the broad spectrum of nonsevere work disabilities, he

estimated that the disability reduced plaintiff's earning

capacity such that if he had no disability he could earn 31% more

than his current income.   Dr. Gamboa used the 31% figure and

plaintiff's projected work life to estimate plaintiff's lifetime

loss from diminished earning capacity as $885,300.    The

statistics Dr. Gamboa used did not distinguish earnings reduction


                                -8-
1-04-1079

by occupation, so he did not use any data peculiar to plaintiff's

education and occupation as an attorney.

     Plaintiff and Johnston testified that plaintiff crossed

Huron at Wabash in the crosswalk.     Nothing blocked Urban's view

of plaintiff.   Neither plaintiff nor Johnston heard a horn sound.

The van knocked plaintiff 15 feet through the air.    Plaintiff

tried to get up but found he could not move.    Before the accident

plaintiff enjoyed bicycling, walking and other outdoor

activities.

     Urban testified that when his passenger yelled, he saw

plaintiff walking in the street between parked cars.    After the

impact Urban watched plaintiff get up and walk 15 feet back

toward the intersection before lying down in the street.

     An expert testified for the defense that plaintiff did not

suffer from any permanent disability.    Another expert testified

that no physical condition explained the pain plaintiff claimed

he continued to feel.   The expert found no connection between the

accident and plaintiff's present complaints.

     In closing plaintiff attacked Urban's testimony that he saw

plaintiff step into the street midblock, coming from between

parked cars and crossing another lane of traffic before the van

hit him.

     "I think *** he never saw him.    I have no doubt in my


                                -9-
1-04-1079

     mind that if he had seen him, that Mr. Urban would have

     done whatever he could to avoid doing this."

The court sustained defendants' objection to what the attorney

believed Urban would do.    The court sustained another objection

to plaintiff's comment that "the same kind of defense was used"

in a different case.

     One treating physician did not testify.    Defendants argued

that plaintiff presented Dr. Chmell rather than the other

physician because Dr. Chmell's opinions better supported

plaintiff's case.    Plaintiff answered in rebuttal:

     "[I]f [the other treating physician] had something

     different to say, with all of the resources that are

     being brought in this case, don't you think they would

     have brought him in to say it[?]"

Again, the court sustained defendants' prompt objection.

     Plaintiff's counsel later discussed the defense strategy:

     "Now, [defense counsel] keeps talking about Mr. Urban.

     There's two defendants in this case, his employer.

     [Defense counsel] told you that [Urban] was working at

     the time.   So why does he keep doing that?   *** He's

     trying to make you have undue sympathy. ***

            *** Why isn't he talking about -- we don't even

     know -- it's different people all the time who [sit]


                                -10-
1-04-1079

     here on behalf of Advantage."

The court sustained defendants' prompt objection and instructed

the jury to disregard the comment.

     Plaintiff's counsel discussed the possibility jurors might

not sympathize with his client:

     "[Y]ou might think, *** [']I don't like the things that

     Matt likes.[']   *** You might think[, ']I hate

     fraternities.[']   Well, you have to walk that journey

     with Matt if you're going to do justice in this case."

Again, the court sustained a prompt objection and instructed the

jury to disregard the remark.

     Finally, plaintiff's counsel commented, "We did not choose

in this case to hire expert witnesses to come in here and put ***

the facts in the light most favorable to Matt."    The court

overruled defendants' objection.    Plaintiff's counsel then

clarified that he preferred to use only treating physicians for

testimony about plaintiff's injuries.

     Over defendants' objection the court instructed the jury:

     "Every driver of a vehicle shall exercise due care to

     avoid colliding with any pedestrian upon any roadway

     and shall give warning by sounding horn when necessary.

                                * * *

            The plaintiff claims *** that the defendants were


                                -11-
1-04-1079

     negligent in [that they] *** failed to sound proper

     warning to prevent an accident ***.

                                * * *

            If you decide for the plaintiff on the question of

     liability, you must then fix the amount of money which

     will reasonably and fairly compensate him for *** loss

     of a normal life experienced and reasonably certain to

     be experienced in the future as a result of the

     injuries."

     The jury found both plaintiff and Urban negligent, with

plaintiff contributing 20% of the negligence that caused the

accident.    The jury found that the accident caused plaintiff

$955,000 in total damages, which the jury itemized as $140,000

for pain and suffering, $500,000 for loss of a normal life,

$200,000 for diminished earning capacity, and $115,000 for past

and future medical expenses.

     In a posttrial motion defendants sought judgment

notwithstanding the verdict, a new trial, or a reduction in the

damages assessed.    The court denied most relief but reduced the

jury's assessment of medical expenses from $115,000 to

$46,281.75.    The court entered judgment on the verdict, assessing

total damages of $886,281.75, and awarding plaintiff a judgment

for $709,025.40 (=.8 x $886,281.75).    Defendants now appeal.


                                -12-
1-04-1079

                               ANALYSIS

     Defendants argue first that the court should have granted

them a judgment notwithstanding the verdict.    That is, defendants

argue that the evidence, viewed in the light most favorable to

the verdict, so overwhelmingly favors defendants that no contrary

verdict could ever stand.     Pedrick v. Peoria & Eastern R.R. Co.,

37 Ill. 2d 494, 510 (1967).

     The parties agree that plaintiff walked across the parking

lane on the south side of Huron and the lane next to it before

the van struck him in the lane of travel nearer the north side of

the street.   Both Urban's passenger and Johnston saw the peril

and tried to shout warnings before plaintiff and Urban saw each

other.   Plaintiff presented evidence that he crossed within the

crosswalk, while Urban testified that he saw plaintiff walking

between parked cars.   The jury reasonably concluded that both

plaintiff and Urban acted negligently, as each should have seen

the other in time to avoid the collision.    The jury found Urban,

the driver who apparently accelerated without looking in front of

the moving van, four times as negligent as plaintiff, the

pedestrian who remained in the crosswalk.    The evidence as a

whole does not favor defendants.    We see no basis for disturbing

the jury's assessment of the negligence of the parties.    See

Costello v. Chicago Transit Authority, 40 Ill. App. 3d 461


                                 -13-
1-04-1079

(1976).

     Defendants contend that the trial court did not impose a

sufficiently severe sanction on plaintiffs for inadequate

disclosure of Dr. Chmell's opinions.    We defer to the trial

court's judgment concerning sanctions for discovery violations.

We will reverse the court's imposition of sanctions only if the

court abused its discretion.   Coleman v. Abella, 322 Ill. App. 3d
792, 799 (2001).

     The court excluded Dr. Chmell's testimony from the evidence

deposition interpreting the CAT scan and alluding to the

possibility that plaintiff might need hip surgery.    However, the

court permitted some other testimony about the examination Dr.

Chmell performed in May 2003, some months after the discovery

deposition.   Defendants learned of the May examination about six

weeks before the evidence deposition and more than two months

before trial.   Defendants did not attempt to learn further about

the conclusions Dr. Chmell reached in the most recent

examination, either by supplemental interrogatories or by

deposition.

     To determine the appropriate sanction for a discovery

violation, the court should consider:

     "(1) surprise to the adverse party; (2) the prejudicial

     effect of the witness' testimony; (3) the nature of the


                               -14-
1-04-1079

     witness' testimony; (4) the diligence of the adverse

     party; (5) whether the objection to the testimony was

     timely; and (6) the good faith of the party calling the

     witness."     Coleman, 322 Ill. App. 3d at 799.

     Here, the court carefully weighed the appropriate factors

and allowed only some of the opinions updated by the most recent

examination.     We agree with the court's assessment of defendants'

diligence and surprise.    We cannot say that the trial court

abused its discretion in balancing the factors and fashioning a

lesser sanction than defendants sought for discovery errors.         See

McGovern v. Kaneshiro, 337 Ill. App. 3d 24, 37-38 (2003).       We

note that the prognosis opinions Dr. Chmell gave at the discovery

deposition may not have been admissible at trial, because he

based those opinions on examinations performed some years before

trial.    See Marchese v. Vincelette, 261 Ill. App. 3d 520, 525

(1994).

     The trial court also permitted Dr. Chmell to testify that

defendants' attorneys had hired him to work for them as an expert

in another case.    We review the court's decision on the propriety

of redirect examination for abuse of discretion.       See People v.

Johnston, 267 Ill. App. 3d 526, 538 (1994).

     Courts generally permit a party to show possible bias with

evidence that the proponents of an expert paid for his testimony.


                                 -15-
1-04-1079

Niewold v. Fry, 306 Ill. App. 3d 735, 743 (1999).   Similarly,

courts generally admit evidence that an expert earns a

significant income from testifying, that he usually testifies for

one side (Trower v. Jones, 121 Ill. 2d 211, 217-19 (1988)), and

that he testified for the same attorney in other cases (Sears v.

Rutishauser, 102 Ill. 2d 402, 409 (1984)).   When one party

attacks the credibility of an expert with such evidence of bias,

the party presenting the witness has the right to rehabilitate

the expert with evidence showing that the expert exercises

independent judgment.    Lagoni v. Holiday Inn Midway, 262 Ill.

App. 3d 1020, 1031.   Evidence that the opposing party's attorney

has also used the witness as an expert tends to bolster the

credibility of the expert.   See Chapman v. Hubbard Woods Motors,

Inc., 351 Ill. App. 3d 99, 111 (2004) (evidence opposing party

originally hired expert has probative value); Fenlon v. Thayer,

127 N.H. 702, 708-09, 506 A.2d 319, 323 (1986) ("the fact that a

party's adversary first contacted the expert is material to the

weight and credibility of that expert's testimony, and we think

the jury should have the opportunity to consider this fact").

     Here, defendants attacked Dr. Chmell's credibility with

evidence concerning his fee and the portion of his income earned

from expert testimony.   We find that the trial court did not

abuse its discretion by permitting plaintiff to respond with


                                -16-
1-04-1079

evidence that defendants' attorney also hired Dr. Chmell to

testify in other cases.

     Next, defendants contend that the trial court abused its

discretion by permitting Dr. Gamboa to testify to his estimate of

the value of plaintiff's lost earning capacity.    Dr. Gamboa, a

vocational counselor, testified that he based his estimate of

diminished earning capacity on an interview with plaintiff and

data concerning plaintiff's earnings, age and education, in

conjunction with government statistics.    Defendants do not

dispute Dr. Gamboa's qualifications and they do not disagree with

his use of all the data he used to support his estimate of

diminished earning capacity.

     Defendants argue that Dr. Gamboa should have given more

weight to the fact that plaintiff earned more in 2001, the year

following the accident, than he earned in the last year before

the accident.    Dr. Gamboa relied on government statistics that

did not distinguish differences in the extent of partial

disabilities and the effect of the disabilities in different

occupations.    The data only distinguished nonsevere work

disabilities from severe work disabilities.

     Dr. Gamboa provided an adequate foundation for his opinion

with his credentials and his use of data typically used by

persons in his profession.    See Becht v. Palac, 317 Ill. App. 3d


                                -17-
1-04-1079

1026, 1034 (2000).   Defendants' arguments go to the weight and

credibility of Dr. Gamboa's testimony, not to its admissibility.

See Snelson v. Kamm, 204 Ill. 2d 1, 26-27 (2003); LaSalle

National Bank v. Malik, 302 Ill. App. 3d 236, 243 (1999).     We

cannot say that the trial court abused its discretion by

admitting Dr. Gamboa's testimony into evidence.

     We note that defendants used the gain in actual earnings

effectively to impeach Dr. Gamboa.    The jury found that plaintiff

showed that he would lose $200,000 in earnings, and that amount

is less than one-fourth of Dr. Gamboa's estimate of lost

earnings.   An accountant estimated that plaintiff's disability

would reduce his work life expectancy from 27.7 years to 24.2

years.   At plaintiff's 2001 earnings of nearly $60,000 per year,

3.5 years of diminished work life will cost plaintiff about

$200,000 in lost earnings.   Even if the jury completely rejected

Dr. Gamboa's testimony, the evidence supports the assessment of

$200,000 in lost earnings.   See Stringham v. United Parcel

Service, Inc., 181 Ill. App. 3d 312, 317 (1989) (uses change in

expected work life to estimate lost earnings).

     Defendants next contend that plaintiff's improper comments

in closing argument deprived defendants of a fair trial.    For all

but one of the remarks, the trial court sustained defendants'

objections and gave defendants all of the relief they requested


                               -18-
1-04-1079

by instructing the jurors to disregard the improper comments.    We

usually regard this relief as sufficient to cure prejudice from

improper remarks.   Magna Trust Co. v. Illinois Central R.R. Co.,

313 Ill. App. 3d 375, 395 (2000).

     Here, plaintiff's counsel injected his personal beliefs into

the argument when he said he believed that Urban would have tried

to avoid plaintiff if he had seen him between parked cars, two

lanes away from the point of contact.   The irrelevant remark that

"the same kind of defense was used" in another case had no

support in the evidence.   To protect his client against possible

prejudice against fraternity members counsel told the jurors they

needed to "walk that journey with Matt" for purposes of this

case.   Counsel commented on defendant's failure to call a

treating physician, in response to defendants' argument that

plaintiff chose to call only the treating physicians who best

supported plaintiff's case.   And counsel remarked on the number

of different representatives who had appeared at trial on behalf

of Advantage.   We find that none of the arguments so severely

prejudiced defendants that the trial court could not effectively

ameliorate the damage with the simple instruction to disregard

the improper comment.

     The court permitted plaintiff's counsel to contrast his use

of treating physicians, including Dr. Chmell and plaintiff's


                               -19-
1-04-1079

psychiatrist, with defendants' use of nontreating experts.      The

comment emphasized the separate payment solely for the testimony

of defendants' experts as part of showing a possibility of bias.

The comment appears to explore permissible impeachment of

experts.    See Sears, 102 Ill. 2d at 408; Niewold, 306 Ill. App.
3d at 743.    The trial court did not abuse its discretion by

permitting the comment.

     The trial court can best evaluate the effect of improper

comments and the efficacy of instructions to disregard.     Magna

Trust, 313 Ill. App. 3d at 395.    Nothing in the record shows that

the trial court here assessed incorrectly the prejudicial effect

of the closing argument.    Considering the cumulative impact of

the improper comments, we still find no grounds for disturbing

the trial court's judgment.

     Finally, defendants object that no evidence warranted two of

the instructions the trial court gave.    The trial court has

discretion to decide which instructions to give the jury, and we

will not reverse the court's judgment unless it abused its

discretion and seriously prejudiced a party's right to a fair

trial.   Frank v. Edward Hines Lumber Co., 327 Ill. App. 3d 113,

119 (2001).    The court should instruct the jury on a party's

theory, if any evidence supports the theory.    McShane v. Chicago

Investment Corp., 235 Ill. App. 3d 860, 876 (1992).


                                -20-
1-04-1079

     Here, plaintiff and Johnston testified that they heard no

horn before impact.   An ordinance requires all drivers to sound

their horns to warn pedestrians of possible collisions.   Johnston

and Urban's passenger each saw the approaching collision and

shouted warnings before impact.   The evidence can support the

conclusion that if Urban had looked ahead as he entered the

intersection, he would have seen plaintiff in time to honk a

warning, possibly avoiding the collision.   The trial court did

not abuse its discretion by instructing the jury on plaintiff's

theory that Urban negligently failed to sound his horn.

     Plaintiff's friends and his psychologist testified that

plaintiff changed a great deal following the accident.    He became

reticent, anxious and insecure, and he appeared to derive less

enjoyment from everyday social interactions.   He also engaged in

much less physical activity after the accident.   The trial court

did not abuse its discretion by instructing the jury on loss of a

normal life as an element of plaintiff's damages.   See Smith v.

City of Evanston, 260 Ill. App. 3d 925, 938 (1994).   Furthermore,

we cannot say that the size of the verdict shocks the conscience

or that it shows that the jury must have acted out of prejudice

or passion.   See Richardson v. Chapman, 175 Ill. 2d 98, 113

(1997).

     Defendants tried to show the bias of plaintiff's physician


                               -21-
1-04-1079

with evidence that the doctor earns a significant portion of his

income from expert testimony and he charges a substantial fee for

his testimony in court.   We hold that the trial court did not

abuse its discretion by permitting plaintiff to rehabilitate his

witness with evidence that, in other cases, the witness also

consulted with the law firm that represented defendants in this

case.   The evidence amply supports the finding that defendants

acted negligently and contributed to the causation of the damages

plaintiff suffered.   The court did not abuse its discretion by

limiting the sanction against plaintiff to elimination of only a

part of his physician's testimony, especially because defendants

did not act with diligence when they received medical records

that disclosed a recent examination that updated the physician's

opinions.   The court did not abuse its discretion by permitting a

vocational rehabilitation expert testify to his estimate of

plaintiff's lost earning capacity, by sustaining most of

defendants' objections to plaintiff's closing argument, or by

instructing the jury on the duty to sound a horn and plaintiff's

loss of a normal life as an aspect of damages.   Accordingly, we

affirm the judgment of the trial court.

     Affirmed.

     FITZGERALD SMITH, P.J., and JOSEPH GORDON, J., concur.




                               -22-